Adams, J.
The husband may recover for loss of services of his wife. Tuttle v. The C., R. I. & P. R. Co., 42 Iowa, 518.
In this case, however, the petition shows that the plaintiff’s wife was confined in child-birth, and died in three days after the treatment complained of. So far as the petition shows, it does not appear that the plaintiff sustained any damage in the loss of his wife’s services by reason of the treatment.
That the plaintiff might recover for the loss of her society between the time she received the injury and the time of her death, seems well settled. McKinney v. The Western Stage Co., 4 Iowa, 420.
Ve think, too, the plaintiff should have been allowed to recover for expenses made necessary by the defendant’s treatment.
It is claimed by the appellee that the plaintiff’s allegation in regard to expenses is not sufficiently specific. But we do not think the evidence could have been properly excluded upon that ground, and it is not claimed that it was excluded upon that ground. If the allegation was not sufficiently specific to enable the defendant to defend, he could on motion have obtained an order that it be made more so.
II. The damages resulting from the death of the deceased were damages to her estate, and a right of action therefor exists only in favor of the administrator of her estate. Sherman v. The Western Stage Co., 24 Iowa, 515; Revision, § 4111.
So far as these damages are concerned, the ruling of the District Court was correct; but for error in excluding evidence of damages in loss of society and in expense, the case is
Eevebsed.